                                                                                               Entered on Docket
                                                                                               March 27, 2020
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                             The following constitutes the order of the Court.
                                             2                                               Signed: March 27, 2020
                                             3
                                             4                                               ______________________________________________
                                                                                             Stephen L. Johnson
                                             5                                               U.S. Bankruptcy Judge

                                             6
                                             7
                                             8
                                             9
                                            10                           UNITED STATES BANKRUPTCY COURT
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                           NORTHERN DISTRICT OF CALIFORNIA
                                            12
                                            13
                                            14                                                     )    Case No.: 19-51759 SLJ
                                                 In re                                             )
                                            15                                                     )    Chapter 13
                                                                                                   )
                                            16   JASON MATTHEW CLAUSING,                           )
                                                                                                   )    Date: March 26, 2020
                                            17                        Debtor.                      )    Time: 10:00 a.m.
                                                                                                   )
                                            18                                                     )    Ctrm: 9
                                                                                                   )
                                            19
                                            20            ORDER IMPOSING SANCTIONS AGAINST ROBERT McCRACKEN
                                                                  FOR VIOLATION OF THE AUTOMATIC STAY
                                            21
                                                         Debtor’s Motion for Sanctions for Violation of the Automatic Stay and Demand for
                                            22
                                                 Turnover of Property (“Motion”) came on for hearing at the above-referenced date and time.
                                            23
                                                 Aaron Lipton, Esq. appeared for Debtor. James McLeod, Esq. appeared for John Deere
                                            24
                                                 Construction & Forestry Company. Devin Pace, Esq. appeared for the chapter 13 trustee. For
                                            25
                                                 reasons stated on the record,
                                            26
                                                         IT IS HEREBY ORDERED as follows:
                                            27
                                                         1.     The Motion is GRANTED in part and DENIED part.
                                            28
                                                 ORDER IMPOSING SANCTIONS AGAINST ROBERT McCRACKEN
                                                 FOR VIOLATION OF THE AUTOMATIC STAY
                                                                                       -1-
                                             Case: 19-51759       Doc# 60        Filed: 03/27/20       Entered: 03/27/20 14:53:51   Page 1 of 3
                                             1          2.      The court determines that Robert McCracken violated the automatic stay
                                             2   arising under 11 U.S.C. § 362(a) by continuing to possess property of the estate, namely
                                             3   certain equipment that was financed by John Deere Construction & Forestry Company. That
                                             4   property is identified in the Motion.
                                             5          3.       Mr. McCracken is directed to return all property specified in the Motion to
                                             6   Debtor within 14 calendar days of service of the entry of this order. This shall be accomplished
                                             7   at Mr. McCracken’s sole expense and any liability arising from that transfer shall be imposed
                                             8   on him.
                                             9          4.      Debtor’s counsel must promptly serve this order on Mr. McCracken by first class
                                            10   mail, e-mail (if available), and personally. Debtor’s counsel must file a proof of service. If
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   Debtor’s counsel is not able to serve Mr. McCracken by e-mail or personally, he should file a
                                            12   declaration stating the circumstances of the attempt to serve him.
                                            13          5.      If Mr. McCracken fails to comply with this order in any respect, Debtor’s
                                            14   counsel may file a motion to hold Mr. McCracken in contempt under Bankruptcy Rule 9020
                                            15   and may request monetary or other sanctions for that failure. Service of such a motion shall be
                                            16   made on shortened time given the circumstances and Mr. McCracken’s prior failure to comply.
                                            17   Debtor’s counsel may set the hearing on such a motion on 14 days’ notice to Mr. McCracken.
                                            18   Service of any such motion must be by first class mail. Debtor’s counsel should call the
                                            19   courtroom deputy to obtain a hearing date.
                                            20          6.      Debtor is awarded attorney’s fees and costs in the amount of $848.42. Mr.
                                            21   McCracken shall pay these fees directly to Debtor’s counsel within 14 days’ of the entry of this
                                            22   order. Debtor’s counsel should file a declaration of that payment when it is complete.
                                            23          7.      The request for contempt for violation of 11 U.S.C. § 542 is DENIED.
                                            24          8.      The requests for damages in the amount of $137,580.16 and punitive damages in
                                            25   the amount of $10,000 are DENIED.
                                            26
                                            27                                       *** END OF ORDER***
                                            28
                                                 ORDER IMPOSING SANCTIONS AGAINST ROBERT McCRACKEN
                                                 FOR VIOLATION OF THE AUTOMATIC STAY
                                                                                       -2-
                                             Case: 19-51759        Doc# 60     Filed: 03/27/20     Entered: 03/27/20 14:53:51         Page 2 of 3
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                 ORDER IMPOSING SANCTIONS AGAINST ROBERT McCRACKEN
                                                 FOR VIOLATION OF THE AUTOMATIC STAY
                                                                                       -3-
                                             Case: 19-51759      Doc# 60   Filed: 03/27/20   Entered: 03/27/20 14:53:51   Page 3 of 3
